o f f i c e o f c h i e f c o u n s e l number release date department of the treasury internal_revenue_service washington d c date cc pa apjp2 gl-101192-01 uiln memorandum for manhattan area_counsel - area small_business self employed from curtis g wilson assistant chief_counsel administrative provisions and judicial practice subject significant service_center advice request claims for refund of trust fund recovery penalty this responds to a request for a significant service_center advice dated date in connection with a question posed by the andover service_center this document is not to be cited as precedent issue the taxpayer was found to be a responsible_person and assessed a_trust fund recovery penalty tfrp under sec_6672 of the code the taxpayer made several payments in partial satisfaction of the assessed liability subsequently within two years of the last payment the taxpayer filed a timely claim_for_refund asserting that she was not a responsible_person within the meaning of sec_6672 upon consideration the service agreed that the taxpayer was not a responsible_person and thus that she was not liable for the assessed tfrp may the service refund to the taxpayer the full amount_paid by the taxpayer toward the tfrp or is the amount of the refund limited by sec_6511 of the code conclusion the refund may not exceed the amount_paid by the taxpayer during the two years immediately proceeding the filing of the taxpayer’s refund claim sec_6511 background the andover service_center brought the following case to your attention the case is allegedly representative of other similar cases the service proposed a_trust fund recovery penalty against the taxpayer and another gl-101192-01 individual as responsible persons within the meaning of sec_6672 the taxpayer did not dispute the service’s determination and the service assessed the proposed tfrp the amount of the original assessment made in was dollar_figure the taxpayer made several payments towards the assessed liability totaling approximately dollar_figure within two years of making the last payment of dollar_figure the taxpayer filed a claim_for_refund asserting that she was not a responsible_person within the meaning of sec_6672 the service’s technical support and compliance tsc function investigated the taxpayer’s claim and determined that in fact she was not a responsible_person accordingly the tsc function instructed the service_center to abate and refund to the taxpayer the dollar_figure the taxpayers paid within the look-back period of sec_6511 the andover service_center took the position that since the taxpayer was not a responsible_person the assessment against the taxpayer was erroneous the service_center abated the tfrp assessment in full and refunded to the taxpayer the full amount that the taxpayer paid towards the tfrp plus interest the statute_of_limitations on collection of the tfrp has now expired law and analysis sec_6511 of the code sets forth time and amount limitations on a taxpayer’s claim_for_refund sec_6511 provides that a refund claim must be submitted within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later even if a refund claim is timely under sec_6511 however sec_6511 limits the amount the taxpayer may recover sec_6511 provides that where a claim_for_refund was filed within years of the filing of the return the amount of the refund is limited to the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return sec_6511 sec_6511 provides that where no claim was filed within the 3-year period prescribed by subsection a the amount of the credit or refund shall not exceed the portion of the tax paid during the two years immediately preceding the filing of the claim sec_6511 emphasis added in a case of a claim_for_refund of paid trust fund recovery penalty the claim must be filed within two years from the time the tax was paid see 17_f3d_1029 7th cir if the claim is timely the amount of the refund is limited to amounts paid within the two-year look-back period set forth in sec_6511 b neither the service nor the courts have the authority to issue a refund in excess of the amounts paid within the applicable look-back period see an exception to the two-year limitation may exist if the taxpayer shows that he was financially disabled during the applicable two-year period see sec_6511 gl-101192-01 516_us_235 tax_court is forbidden to award a refund of any overpaid federal taxes that were not paid within the sec_6511 look-back period also 494_us_596 there is no distinction between a refund action and suits for funds wrongfully retained by the service the word overpayment in sec_6511 encompasses erroneously illegally and wrongfully collected taxes 519_us_347 sec_6511 limitations are not subject_to tolling for nonstatutory equitable reasons in pham v united_states the court of federal claims had an opportunity to address a fact pattern very similar to the one at hand see pham v united_states 41_fedclaims_886 in pham the plaintiff was assessed tfrp for the last two quarters of and the first two quarters of between date and date plaintiff made several payments towards the assessed liability subsequently plaintiff filed a claim_for_refund asserting that he was not a responsible_person within the meaning of sec_6672 the government denied plaintiff’s claim and plaintiff instituted a suit in the court of federal claims in determining whether the plaintiff’s suit could go forward the court looked to sec_6511 the court determined that plaintiff’s suit was timely because it was filed within two years from the time the tax penalty was paid id pincite the court then turned to the amount limitation set forth in sec_6511 the court held that even if the plaintiff were to prove that he was not a responsible_person and thus not liable for the assessed penalty he could recover only the payments made within the two years immediately preceding his claim_for_refund plaintiff could not recover any amounts paid outside of the two-year look-back period similarly in mann v commissioner the tax_court upheld the service’s denial of a refund even though the service conceded that the taxpayer owed no taxes for the period at issue mann v commissioner t c memo in that case the taxpayer failed to file his income_tax return for however on or about date the taxpayer filed with the service a form_4868 extension of time to file us individual tax_return and enclosed a dollar_figure payment in the service issued to the taxpayer a notice_of_deficiency for the taxpayer timely petitioned the tax_court the government conceded that the taxpayer owed no tax for and the taxpayer requested a refund of the dollar_figure payment the government argued that the taxpayer was barred from recovering the overpayment the tax_court agreed the court noted that sec_6511 and sec_6511 limit the refund to amounts paid within two years prior to the date of the mailing of the statutory_notice_of_deficiency since the taxpayer’s payment was made outside of this look-back period the taxpayer was barred from recovering the dollar_figure payment gl-101192-01 pham and mann are consistent with the overall statutory scheme and the long established case law governing refunds sec_6511 limits the amount of the refund the taxpayer may recover to payments made within two years immediately preceding the taxpayer’s refund claim while at first glance this result may seem inequitable the code contains numerous provisions mitigating this result first before the service assesses a tfrp the alleged responsible_person is provided with an opportunity to dispute the service’s determination sec_6672 although the service should never assert or assess a tfrp against an individual who is not a responsible_person within the meaning of sec_6672 the service is often forced to make its determination based on limited facts the taxpayer is always in a better position to ascertain the degree of his or her responsibility and or willfulness however it is up to the taxpayer to take advantage of this opportunity and to present evidence rebutting the service’s determination moreover the pre-assessment forum is not the only way for a responsible_person to dispute the service’s determination see eg sec_6672 recently congress enacted sec_6330 providing all taxpayers with an opportunity if they did not have such an opportunity earlier to have their tax_liability reviewed before the service takes its first administrative collection action finally because the tfrp is a divisible_tax and thus not subject_to the full payment rule2 the responsible_person may always pay a divisible portion of the assessed tax and file a timely refund claim see 280_f2d_89 8th cir in the instant case the taxpayer did not present evidence disputing the service’s assertion of the tfrp until over two years after the liability was assessed by the service during that time the taxpayer made several payments towards the assessed liability although the service correctly determined that the taxpayer was not a responsible_person and thus not liable for the assessed penalty the service incorrectly refunded to the taxpayer the full amount_paid by the taxpayer instead the service should have refunded only the amount_paid by the taxpayer during the two years immediately preceding the taxpayer’s refund claim or dollar_figure plus interest sec_6511 see also revrul_81_87 1981_1_cb_580 payments made outside of the two-year look-back period should have been moved to excess collection or some other account appropriated for this type of payment furthermore to the extent that the refund exceeded the amount limitation set forth in sec_6511 it was erroneous the service may recover this amount by filing an erroneous refund_suit pursuant to sec_7504 within the period of limitations set forth in sec_6532 see 485_f2d_331 in this case the service has two years from the time the taxpayer received the erroneous refund to institute the erroneous refund_suit 519_us_79 see 362_us_145 gl-101192-01 if you have questions or need additional assistance in this matter please contact branch of the office of assistant chief_counsel administrative provisions and judicial practice pincite-4940 if you have questions regarding erroneous refund procedures please contact branch of the office of assistant chief_counsel collection bankruptcy and summonses cc division counsel sbse
